Appeal by the defendant from a judgment of the Supreme Court, Kings County (R. Goldberg, J.), rendered September 29, 1993, convicting him of attempted robbery in the first degree and attempted robbery in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Under the totality of the circumstances, the defendant was afforded meaningful representation (see, People v Flores, 84 NY2d 184, 187; People v Baldi, 54 NY2d 137, 147).
Further, the sentence imposed upon the defendant was not excessive (see, People v Suitte, 90 AD2d 80). O’Brien, J. P., Santucci, Joy and Goldstein, JJ., concur.